         Case 1:20-cv-02804-VSB Document 53 Filed 11/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 COREY HARDIN, DAVID MUHAMMAD, and                      Case No. 1:20-cv-02804-VSB
 CHASE WILLIAMS, individually and on behalf
 of all others similarly situated,                      Honorable Vernon S. Broderick

                        Plaintiffs,

        v.

 TRON FOUNDATION, JUSTIN SUN, and
 ZHIQIANG (LUCIEN) CHEN,

                        Defendants.


         CORPORATE DISCLOSURE STATEMENT OF TRON FOUNDATION

       TRON Foundation (“TRON”) hereby discloses pursuant to Federal Rule of Civil

Procedure 7.1 that it has no parent corporation and no publicly held corporation owns 10% or

more of TRON’s stock.




                                               1
        Case 1:20-cv-02804-VSB Document 53 Filed 11/23/20 Page 2 of 3



Dated: November 23, 2020           Respectfully submitted,

                                   FENWICK & WEST LLP



                                   By: /s/ Dean S. Kristy
                                       Dean S. Kristy (NY Bar #1945658)
                                       Casey O’Neill (NY Bar #4715363)
                                       Michael S. Dicke (Calif. Bar #158187)
                                       (admitted pro hac vice)
                                       Alison C. Jordan (Calif. Bar #311081)
                                       (admitted pro hac vice)
                                       555 California Street, 12th Floor
                                       San Francisco, CA 94104
                                       Telephone: 415.875.2300
                                       Facsimile: 415.281.1350
                                       Email: dkristy@fenwick.com
                                       Email: coneill@fenwick.com
                                       Email: mdicke@fenwick.com
                                       Email: ajordan@fenwick.com

                                       Attorneys for Defendants
                                       TRON FOUNDATION and JUSTIN SUN
          Case 1:20-cv-02804-VSB Document 53 Filed 11/23/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that a true and correct copy of the foregoing was

served on Defendant Zhiqiang (Lucien) Chen by email to zhiqiang_chen1@126.com and

feedback@volumenetwork.io on November 23, 2020.

      I further certify that a true and correct copy of the foregoing was served via the

CM/ECF system on the individuals listed below on November 23, 2020:


      Philippe Z. Selendy
      Jordan A. Goldstein
      Michelle P. Foxman
      Mitchell D. Nobel
      Selendy & Gay PLLC
      1290 Avenue of The Americas, 17th Floor
      New York, NY 10104
      Email: pselendy@selendygay.com
             jgoldstein@selendygay.com
             mfoxman@selendygay.com
             mnobel@selendygay.com

      Kyle W. Roche
      Edward J. Normand
      Velvel (Devin) Freedman
      Jordana L. Haviv
      Roche Cyrulnik Freedman LLP
      99 Park Avenue, Suite 1910
      New York, NY 10016
      Email: kyle@rcfllp.com
             tnormand@rcfllp.com
             vel@rcfllp.com
             jhaviv@rcfllp.com
      Attorneys for Plaintiffs

 Dated:   November 23, 2020                       Respectfully submitted,

                                                  FENWICK & WEST LLP


                                                    /s/ Dean S. Kristy
                                                    Dean S. Kristy (NY Bar #1945658)

                                                    Attorneys for Defendants TRON Foundation
                                                    and Justin Sun
